DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 15, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent publication granted to Armstrong et al.
Regarding claim 1, Armstrong meets the claimed limitations as follows:
“A method of proactively buffering quantum key distribution (QKD) key material, the method comprising: 
monitoring key generation rates and surpluses at QKD devices at each node of a QKD link in a QKD network;” see paragraphs [0026] (. . . These pools are monitored by the software 360 and 380 responsible for key reuse as discussed next.) and [0027] (. . . Such reuse prevents the waste of any unused portions of a chunk of key material. Given a fixed rate of key generation, this parsimony allows the system to support higher key request rates. . .).
retrieving surplus key material from the QKD devices at one or both nodes of the QKD link; see paragraphs [0020] (Key material is extracted from the key store when required by the key management blocks . . .) and [0022] (Each key management block contains a function 350 and 370 that retrieves fixed-size chunks of key material from the key storage 106 and 116 
and buffering the surplus key material in a local storage at one or both nodes in the QKD link.” see paragraph [0022] (. . . The key material is placed into a pool of available processing keys 352 and 372. Messages exchanged over the key management channel 136 cause corresponding keys to be placed in the protecting key pools 362 and 382. . .) and Figure 3, elements 362 and 382.

Examiner Note:
The claimed surplus is considered to be the unused portions of a chunk of key material.
The claimed local storage is considered to be the pools 362 and 382 where the keys are placed (stored inside).

Claim 11 is a non-transitory computer readable medium claim that is substantially equivalent to method claim 1. Therefore claim 11 is rejected by a similar rationale.

Claim 12 is a system claim that is substantially equivalent to method claim 1. Therefore claim 12 is rejected by a similar rationale.

Allowable Subject Matter
Claims 2-10 and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the cited prior art fails to specifically teach the method of claim 1, wherein the surplus key material is used to offset overhead introduced in securely relaying keys between non-adjacent demand pairs in the QKD network.
With respect to claim 3, the cited prior art fails to specifically teach the method of claim 1, wherein the surplus key material is used to offset future transient decreases in key generation rates.
With respect to claim 4, the cited prior art fails to specifically teach the method of claim 1, further comprising coordinating between servers communicating with the QKD devices in the QKD network to determine the surpluses.
With respect to claim 5, the cited prior art fails to specifically teach the method of claim 1, wherein the key generation rates and surpluses are monitored by querying an application programming interface (API) of the QKD device.
With respect to claim 6, the cited prior art fails to specifically teach the method of claim 5, further comprising periodically querying the QKD devices according to a poll interval.
With respect to claim 7, the cited prior art fails to specifically teach the method of claim 1, further comprising accessing a standards-specific interface of the QKD device to query the QKD device for the quantity of key material available for retrieval and buffering.
With respect to claim 8, the cited prior art fails to specifically teach the method of claim 7, further comprising comparing the number of keys that are available for retrieval with what has already been retrieved in a cycle to determine a remaining amount of key material that can be retrieved. 
With respect to claim 9, the cited prior art fails to specifically teach the method of claim 7, wherein the standards-specific interface is an ETSI GS QKD 014 interface.
With respect to claim 10, the cited prior art fails to specifically teach the method of claim 1, further comprising providing access to the buffered key material in implementing a routing solution for the QKD network.
With respect to claim 13, the cited prior art fails to specifically teach the system of claim 12, wherein the surplus key material is used to offset overhead introduced in securely relaying keys between non-adjacent demand pairs in the QKD network.
With respect to claim 14, the cited prior art fails to specifically teach the system of claim 12, wherein the surplus key material is used to offset future transient decreases in key generation rates.
With respect to claim 15, the cited prior art fails to specifically teach the system of claim 1, wherein the computer executable instructions further cause the processor to coordinate between servers communicating with the QKD devices in the QKD network to determine the surpluses.
With respect to claim 16, the cited prior art fails to specifically teach the system of claim 12, wherein the key generation rates and surpluses are monitored by querying an application programming interface (API) of the QKD device.
With respect to claim 17, the cited prior art fails to specifically teach the system of claim 16, wherein the computer executable instructions further cause the processor to periodically query the QKD devices according to a poll interval.
With respect to claim 18, the cited prior art fails to specifically teach the system of claim 12, wherein the computer executable instructions further cause the processor to access a standards-specific interface of the QKD device to query the QKD device for the quantity of key material available for retrieval and buffering.
With respect to claim 19, the cited prior art fails to specifically teach the system of claim 18, wherein the computer executable instructions further cause the processor to compare the number of keys that are available for retrieval with what has already been retrieved in a cycle to determine a remaining amount of key material that can be retrieved.
With respect to claim 20, the cited prior art fails to specifically teach the system of claim 18, wherein the standards-specific interface is an ETSI GS QKD 014 interface.
With respect to claim 21, the cited prior art fails to specifically teach the system of claim 12, wherein the computer executable instructions further cause the processor to provide access to the buffered key material in implementing a routing solution for the QKD network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437